Citation Nr: 0621605	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  00-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
benign tumor of the meninges.

2.  Entitlement to service connection for Type 2 diabetes 
mellitus, to include claimed as a result of exposure to 
herbicides.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a hydrocelectomy.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left great toe.

5.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active air service from July 1954 to November 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1999 by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A decision-remand by the Board in March 2001 found that new 
and material evidence had been received to reopen the claim 
for service connection for diabetes, reopened that claim, and 
remanded all claims listed on the first page of this decision 
for further development of the evidence.  The case was 
returned to the Board in October 2005.  

FINDINGS OF FACT

1.  The veteran did not serve on active duty in the Republic 
of Vietnam or in the waters offshore Vietnam, or in another 
location where the conditions of service involved duty or 
visitation in the Republic of Vietnam.

2.  A benign tumor of the meninges was not present during the 
veteran's active service or until many years later and is not 
etiologically related to any incident in or manifestation 
during such service.

3.  Type 2 diabetes was not present during the veteran's 
active service or until several years later and is not 
etiologically related to any incident in or manifestation 
during such service. 

4.  Residuals of a hydrocelectomy are asymptomatic.

5.  Residuals of a fracture of the left great toe are 
asymptomatic.

6.  The veteran's service-connected disabilities have not 
resulted in loss of use of one or both feet or of one or both 
hands, or a permanent impairment of vision bilaterally, or 
ankylosis of one or both knees or one or both hips. 


CONCLUSIONS OF LAW

1.  A benign tumor of the meninges was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Type 2 diabetes was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Entitlement to a compensable evaluation for residuals of 
a hydrocelectomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.115a (2005).

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left great toe is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Code 5284 (2005)

5.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only is not warranted.  38 U.S.C.A. §§ 3901, 3902, 
5107 (West 2002); 38 C.F.R. § 3.808 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in March 2005 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  VA has afforded 
the veteran multiple medical examinations and obtained 
medical opinions, and there is no indication in the record 
that additional evidence material to the issues decided 
herein which is not part of the veteran's claims file is 
available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  The adjudication of the veteran's 
claims on appeal was prior to the enactment of the Veterans 
Claims Assistance Act of 2000.  The notice provided to the 
veteran by the RO in March 2005 was the kind of remedial 
notice which the Court found in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), to be permissible under the applicable 
statute and regulations.  In light of the fact that the 
veteran and his representative have had ample opportunity 
during the seven years his appeal has been pending before the 
Board to identify or submit evidence in support of his 
claims, the timing of the VCAA notice provided to the veteran 
was not in any way prejudicial to him.       
       
Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Competent Medical Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Benign Tumor of Meninges

With regard to the veteran's claim of entitlement to service 
connection for a benign tumor of the meninges, a VA treatment 
record shows that, in February 1997, which was over ten years 
after the veteran's separation from active service, he 
underwent surgical resection of a meningioma at a VA Medical 
Center (VAMC).  A "meningioma" is a benign, slow-growing 
tumor of the meninges, usually next to the dura mater.  The 
"meninges" are the three membranes which envelop the brain 
and spinal cord: the dura mater, pia mater, and arachnoid.  
See Dorland's Illustrated Medical Dictionary 1010 (28th ed., 
1994).  "Resection" is the excision of a portion or all of 
an organ or other structure.  See Dorland's at 1446.

In May 2000, the Chief of the Neurology Service at the VAMC 
where the veteran had undergone resection of a meningioma in 
February 1997 reported that the veteran had a single seizure 
in January 1997 prior to the surgery, he continued to be 
prescribed Dilantin, and no further seizures had occurred.  

A VA staff physician who had treated the veteran made a 
statement in June 2000 concerning the veteran's medical 
history.  He noted that records in the veteran's claims file 
showed that in service the veteran complained of headaches 
but then stated that his headaches had resolved after his 
vision was tested and he was provided with eyeglasses.  The 
VA staff physician stated that, on that record, "it would be 
difficult to link this problem [history of a meningioma] with 
his prior headaches, especially if the headaches resolved 
when he obtained prescription glasses."  

At a hearing in June 2000 before a hearing officer at the RO, 
the veteran testified that he thought that the meningioma 
which he developed and which was resected in February 1997 
may have resulted from exposure to "Agent Orange."  
(Transcript of hearing, page 8).  However, the diseases are 
listed at 38 C.F.R. § 3.309(e) which are subject to 
presumptive service connection on the basis of association 
with exposure to herbicides by a veteran with requisite 
service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 
(West 2002).  A meningioma is not one of the diseases/tumors 
listed at 38 C.F.R. § 3.309(e) and, in any event, the 
veteran's Department of the Air Force (AF) Form 7, personnel 
record, shows that the veteran did not during his active air 
service from July 1954 to November 1966 have the service in 
the Republic of Vietnam, the waters offshore Vietnam, or 
service in another location the conditions of which involved 
duty or visitation in the Republic of Vietnam which is 
required to be eligible as a Vietnam veteran for presumptive 
service connection under the provisions of 38 C.F.R. 
§ 3.309(e).  See 38 C.F.R. § 3.307(a)(6) (2005).

At a VA medical examination in November 2001, the veteran 
told the examining physician that the last seizure he had had 
was prior to the surgery to excise the meningioma in February 
1997.  The examining physician's pertinent impression was 
meningioma, status post resection, with no residuals based on 
the history which the veteran provided.   

There are no medical findings and there is no medical opinion 
of record to the effect that the veteran has a current 
residual disability which is etiologically related to his 
history of having undergone a meningioma in February 1997, 
which was over nine years ago.

Certain chronic diseases listed at 38 C.F.R. § 3.309(a) are 
subject to presumptive service connection when the disease is 
manifested to a compensable degree within one year of a 
veteran's separation from active service.  See 38 U.S.C.A. 
§ 1112(a) (West 2002).  One such disease is a malignant tumor 
of the brain, but, in the veteran's case, the meningioma 
which he developed was a benign, not malignant, tumor and, 
also, there is no competent medical evidence of record that 
it was manifested to any degree within one year of his 
separation from military service in November 1966.

In sum, there is no basis in law or in fact to allow service 
connection for residuals of a benign tumor of the meninges.  
See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

Type 2 Diabetes

As noted above, the appellant does not have the requisite 
service to be considered a Vietnam veteran eligible under the 
provisions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) to 
entitlement to service connection for listed diseases 
recognized by VA as associated with exposure to herbicides 
when all other requirements to that benefit are met, and so, 
necessarily, he has no entitlement to service connection for 
the listed disease of Type 2 diabetes as a result of exposure 
to herbicides.  Therefore, a statement by a VA physician who 
conducted a VA medical examination of the veteran in 
September 2003 that "Agent Orange may likely be the cause" 
of the veteran's Type 2 diabetes has no probative value 
because it was based on the premise that the veteran had 
exposure to herbicide agents in Vietnam or the premise that 
the veteran is a Vietnam veteran who is presumed to have had 
such exposure and such premises are not true.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
upon an inaccurate factual premise has no probative value).

When diabetes mellitus [of any type] is manifested to a 
compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

The competent medical evidence of record shows that the 
veteran was first diagnosed with Type 2 diabetes mellitus in 
1970, more than three years after his separation from active 
service in November 1966.  No physician has stated a medical 
opinion of record in this case that the veteran suffered from 
diabetes mellitus on active duty or that such disease was 
manifested to any degree within one year of his separation 
from service.  Although the veteran alleged at the RO hearing 
in June 2000 that he had been diagnosed with and treated for 
diabetes mellitus with oral hypoglycemic agents in service as 
early as 1960, his service medical records do not document 
any such diagnosis or treatment, and there is no indication 
whatsoever in the record that VA has not obtained all 
available service medical records of the veteran and 
associated them with the other documents in his VA claims 
file.  In this regard, the Board notes that at a periodic in-
service medical examination of the veteran in June 1966, 
which was the last in-service medical examination he had 
which is documented in his service medical records, 
urinalysis for sugar and albumin was negative and no history 
of diabetes or diagnosis of diabetes was reported by the 
examining service department physician.

There is no competent medical evidence of record that the 
veteran had diabetes prior to 1970 or that diabetes is in any 
way etiologically related to his military service.  For those 
reasons, he is not entitled to direct service connection or 
to presumptive service connection for Type 2 diabetes.  See 
38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

Compensable Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).
   
When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Residuals of Hydrocelectomy

During his active air service, the veteran developed a 
hydrocele, and his service medical records reveal that, in 
May 1996, he underwent a hydrocelectomy.  A "hydrocele" is 
a circumscribed collection of fluid, especially a collection 
of fluid in the tunica vaginalis of the testicle or along the 
spermatic cord.  A "hydrocelectomy" is the excision of a 
hydrocele.  See Dorland's Illustrated Medical Dictionary 783 
(28th ed., 1994).  

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  Applying this regulation to the appellant's case, 
the RO rating his service-connected residuals of a 
hydrocelectomy as analogous to a disability of the 
genitourinary system evaluated under 38 C.F.R. § 4.115 for 
voiding dysfunction, renal dysfunction, and the like, and 
assigned a non-compensable (zero percent) disability rating.  
However, at a VA medical examination in November 2001, the 
veteran told the examining physician that since the surgical 
procedure in service in May 1966 to excise the hydrocele he 
had had no further problem and the examiner found that the 
veteran has no current residual disability related to a 
history of a hydrocelectomy.  Since November 2001, the 
veteran has not claimed to have developed any residuals of 
the hydrocelectomy many years ago.  Therefore, in view of the 
fact that the veteran has an asymptomatic history of a 
hydrocelectomy, there would be no point in the Board's trying 
to determine whether current symptomatology of the service-
connected disability meets the requirements of the rating 
schedule for a compensable rating as there is no such 
symptomatology.  Entitlement to a compensable evaluation for 
residuals of a hydrocelectomy is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.115a 
(2005).   



Residuals Of Fracture of Left Great Toe

The veteran's service medical records reveal that, in January 
1955, he sustained a fracture of the great toe of his left 
foot.  During the pendency of this appeal, when examining 
physicians have found no current disability related to a 
history of a left great toe fracture, they veteran has said 
that his right great toe was the one fractured in service but 
his service medical records clearly show that such was not 
the case.

Post-service VA treatment records show that, in June 1987 at 
a VA outpatient clinic, a podiatrist noted that the veteran 
had painful calluses on the balls of both feet and diagnosed 
onychomycosis and IPK (intractable plantar keratosis).  
"Onychomycosis" means tinea unguium, which is tinea 
involving the nails.  "Tinea" is a term used to describe 
various dermatophytosis.  "Dermatophytosis" is any 
superficial fungal infection caused by a dermatophyte and 
involving the stratum corneum of the skin, hair, and nails.  
A "dermatophyte" is a fungus parasitic upon the skin.  
"Keratosis" is any horny growth, such as a wart or 
callosity.  See Dorland's at 450, 879, 1178, 1713-1714.

During the appeal period, the veteran has repeatedly had 
ulcers on his feet which treating physicians have found are 
complications of his non-service connected diabetes mellitus.

There is no medical finding or medical opinion of record that 
the diabetic foot ulcers and the fungal infections of his 
feet which the veteran has experienced since separation from 
service are in any way linked to a history of a left great 
toe fracture and, to the contrary, a VA examining physician 
reported in December 2002 that the veteran has no significant 
residuals and no significant abnormality related to the in-
service left great toe fracture.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284, pertaining to other foot injuries, 
provides that an evaluation of 10 percent for a foot injury 
for which there is not another diagnostic code of the rating 
schedule requires moderate impairment.  A regulation, 
38 C.F.R. § 4.31 (2005), provides that, in every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  Because the requirements of 
Diagnostic Code 5284 for a compensable evaluation for the 
veteran's service-connected residuals of a left toe fracture 
have not been met, as there is no impairment whatsoever of 
his left foot attributable to the in-service left great toe 
fracture, entitlement to a compensable evaluation is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5284 (2005).

Automobile/Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran has service-connected loss or permanent 
loss of use of one or both feet, one or both hands, or, a 
permanent impairment of vision bilaterally.  38 U.S.C.A. §§ 
3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2005).  For 
adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
required. 38 C.F.R. § 3.808(b)(iv) (2005).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. 
§ 3.350(a)(2) (2005).

In this case, the veteran's only service-connected 
disabilities are residuals of a left great toe fracture and 
residuals of a hydrocelectomy, both rated as non-compensably 
disabling due the lack of any competent evidence showing any 
current impairment of the functioning of the veteran's left 
lower extremity or of his genitourinary system attributable 
to the service-connected disabilities.  Because there has 
been no showing that service-connected disabilities have 
resulted in the veteran's case in loss of use of one or both 
feet or of one or both hands, or a permanent impairment of 
vision bilaterally, or ankylosis of one or both knees or one 
or both hips, he is not entitled to a certification of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance or to basic entitlement to 
necessary adaptive equipment.  See 38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2005).

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for residuals of a benign tumor of the 
meninges is denied.

Service connection for Type 2 diabetes mellitus is denied.

A compensable evaluation for residuals of a hydrocelectomy is 
denied.

A compensable evaluation for residuals of a fracture of the 
left great toe is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment, or for special adaptive equipment only is 
denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


